Citation Nr: 1339401	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-44 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for a skin disease.  

2.  Entitlement to service connection for a skin disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1973 and from September 1974 to September 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2013, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

The claim for service connection for a skin rash was denied by the RO in September 1978.  Although the RO apparently reopened this claim in the December 2009 rating decision, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The issue of service connection for a skin disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1978 decision, the Board denied service connection for a skin rash.  

2.  Evidence received since the September 1978 rating decision is new and material; it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a skin disease have been met.  38 U.S.C.A. §§ 5108, 7103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is reopening the claim for service connection for a skin disease.  Any error committed with respect to either the duty to notify or the duty to assist with regard to this issue was harmless and will not be further discussed.

The Board denied service connection for a skin rash in September 1978 based on the lack of treatment following service.  This decision is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 3.160(d).

In June 2009, the Veteran filed a request to reopen the claim.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence received since the September 1978 rating decision includes VA treatment records showing treatment for several different skin problems and VA dermatological examinations dated September 2009 and December 2009 showing that the Veteran has been diagnosed with excoriations, dermatitis, and scars of the scalp.  The record also contains statements from the Veteran and S.C. stating that the Veteran has had skin problems since service.

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to material elements of the claim.  It demonstrates that the Veteran has been treated for diagnosed skin diseases since service.  Reopening the claim is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for a skin disease is granted.


REMAND

The Veteran asserts that his current skin disease is the same as the skin condition he was treated for during service in June 1970 and October 1972.  He also claims that he was exposed to contaminated water during training in Camp Lejeune in 1970 and Agent Orange during service in Vietnam.

The record does not contain the Veteran's personnel records, which are necessary in order to confirm his presence in Camp Lejeune.  The Veteran's service personnel records must be obtained on remand.

Certain diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, although the Veteran service in Vietnam during the Vietnam era, his diagnosed skin diseases are not included on the list of diseases presumed to have been incurred in service in Vietnam.  

The Veteran may still be entitled to service connection for this disease on a direct basis if the evidence establishes that his skin disease is related to the herbicide exposure.  

During treatment in March and April 2009, the Veteran was diagnosed as having eczema of the arms and legs and pruritus and excoriated papules of the beard and scalp.  The Veteran was afforded VA examinations in September 2009 and December 2009, during which he was diagnosed as having excoriations, dermatitis, and scars of the scalp.  The December 2009 examiner opined that the current skin disease was not similar to the skin rash in service.  The examiner did not consider the Veteran's exposure to Agent Orange or contaminated ground water nor did he comment on the skin symptoms found during VA treatment.  Therefore, an examination is necessary to determine whether the Veteran currently suffers from a skin disease related to service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Make a request for the Veteran's service personnel records.  Specifically, his presence in Camp Lejeune must be verified.  If the records do not exist or further attempts to obtain the records would be futile notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  After completion of the above development, schedule the Veteran for an examination to determine the etiology of any current skin disease.  The examination report must reflect review of all pertinent material of record.  

Based on examination results, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current skin disease is related to active service, including the in-service exposure to Agent Orange in Vietnam or contaminated waters in Camp Lejeune.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


